ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Jackson County, Appellant Vince Frazier was convicted of first-degree murder and armed criminal action, and sentenced to consecutive terms of life without parole and sixteen years, respectively. Frazier’s convictions arose from the stabbing death of his former girlfriend. After his convictions were affirmed on direct appeal, Frazier filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied the motion following an evidentiary hearing. Frazier appeals. He argues that his trial counsel was ineffective for failing to object to closing argument by the prosecution which referred to the impact of the victim’s murder on her family. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).